Attorney Grievance Commission v. Nicholas G. Karambelas, Misc. Docket AG No. 37,
September Term, 2019. Opinion by Barbera, C.J.

ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT

Respondent, Nicholas G. Karambelas, violated Maryland’s Rules of Professional Conduct
1.1, 1.4, 1.15, 3.3, and 8.4. Additionally, Respondent violated D.C. Rule of Professional
Conduct 1.15, and Section 10-306 of the Maryland Business Occupations and Professions
Article. These violations principally arose from Respondent’s intentionally dishonest
conduct involving the misappropriation of estate funds and various misrepresentations to
the Orphan’s Court as well as to his clients. In conjunction with several aggravating
factors, these violations warrant disbarment as the appropriate sanction for Respondent’s
misconduct.
Circuit Court for Montgomery County
Case No. 472858V
Argued: October 5, 2020
                                                                                       IN THE COURT OF APPEALS
                                                                                            OF MARYLAND

                                                                                          Misc. Docket AG No. 37

                                                                                           September Term, 2019



                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                       v.

                                                                                      NICHOLAS G. KARAMBELAS


                                                                                      Barbera, C.J.,
                                                                                      McDonald
                                                                                      Watts
                                                                                      Hotten
                                                                                      Getty
                                                                                      Booth
                                                                                      Biran,

                                                                                              JJ.



                                                                                           Opinion by Barbera, C.J.



                                                                                              Filed: April 1, 2021

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                    2021-04-01
                    13:14-04:00



Suzanne C. Johnson, Clerk
       On September 27, 2019, the Attorney Grievance Commission of Maryland

(“Petitioner”), acting through Bar Counsel, filed in this Court a Petition for Disciplinary or

Remedial Action (the “Petition”) against Respondent, Nicholas G. Karambelas. The

Petition was precipitated by a complaint filed against him by Adam Brandon, a beneficiary

of the estate of Ida Moss, Respondent’s former client. The Petition alleges violations under

both the Maryland Rules of Professional Conduct (“MRPC”) and the Maryland Lawyers’

Rules of Professional Conduct (“MLRPC”).1 The alleged Rules violations include: 1.1

(Competence), 1.4(a) and (b) (Communication), 1.15(a) and (d) (Safekeeping Property),

3.3(a) (Candor Toward the Tribunal), 5.5(a) (Unauthorized Practice of Law), and 8.4(a)–

(d) (Misconduct). Petitioner also alleges a violation of the District of Columbia’s Rules of

Professional Conduct (“D.C. Rule”), specifically D.C. Rule 1.15(a) and (c) (Safekeeping

Property), in effect through January 31, 2007 and as amended effective February 1, 2007.2

Petitioner further alleges that Respondent violated Section 10-306 of the Business

Occupations and Professions Article (Misuse of trust money) of the Maryland Code.




       1
         Effective July 1, 2005, the Maryland Rules of Professional Conduct were renamed
the Maryland Lawyers’ Rules of Professional Conduct. Petitioner invoked both versions
because Respondent’s conduct occurred both before and after the renaming of the Rules of
Professional Conduct. However, there is no substantive difference between the two. As
such, we refer to all charged violations, including those that are alleged to have occurred
prior to the renaming, by the form used in the MLRPC.
       2
         While Respondent’s conduct occurred during both versions of D.C. Rule 1.15,
there is no substantive difference between the two. Therefore, we shall employ in this
opinion Rule 1.15 effective February 1, 2007.
                                           1
       This Court designated the Honorable Margaret M. Schweitzer of the Circuit Court

for Montgomery County to serve as the hearing judge. The hearing was conducted on

February 24, 2020. By an email memorandum dated February 20, 2020, Respondent

informed Petitioner and the hearing judge that he could not “participate in the hearing in a

meaningful way” due to his health but was not seeking “to adjourn the hearing.” On

February 21, 2020, the court conducted a conference call on the record with Petitioner and

Respondent to clarify the contents of the emailed memorandum. Respondent confirmed

that he did not seek a continuance of the hearing but did wish to make a written submission.

On Sunday, February 23, 2020, Respondent emailed to the court and Petitioner a

Settlement Agreement from a civil matter tangentially related to the instant matter.

       At the commencement of the February 24, 2020 hearing, the hearing judge

contacted Respondent via telephone. Respondent sought to have two documents admitted

at the hearing: The Settlement Agreement,3 emailed on February 23, 2020, and Section I,

“Factual Clarifications” of his Response to the Petition, initially filed on November 21,

2019. With the agreement of Petitioner, the hearing judge allowed Respondent to adopt

the “Factual Clarifications” as if submitted by affidavit and enter into evidence the

Settlement Agreement (after confidentiality was waived). These two documents comprise

the entirety of Respondent’s case.     Respondent did not otherwise participate in the

proceedings.


       3
        As discussed further below, the Settlement Agreement admitted at the evidentiary
hearing stems from the settlement of a malpractice claim brought by the intended
beneficiaries of Respondent’s client’s estate.
                                              2
      At the hearing, the judge heard testimony from two witnesses: (1) Dennis Katz, the

grandson of Respondent’s client, Ida Moss; and (2) Alton Burton, an attorney and certified

public accountant initially hired to handle the administration of the estate of Patricia

Brandon, daughter of Ida Moss and another of Respondent’s clients. The hearing judge

issued written findings of fact and proposed conclusions of law, concluding that

Respondent had violated many of the aforementioned provisions of Maryland’s Rules of

Professional Conduct, D.C. Rule 1.15, as well as Section 10-306 of the Maryland Business

Occupations and Professions Article.

      Petitioner filed no exceptions to the hearing judge’s findings of fact and proposed

conclusions of law; Respondent filed exceptions only to the mitigating factors. Respondent

recommended a public reprimand as the appropriate sanction; Petitioner recommended

disbarment.

      On October 5, 2020, we heard oral argument, and on October 6, 2020, we issued a

per curiam order disbarring Respondent. Attorney Grievance Comm’n v. Karambelas, 471

Md. 96 (2020). We explain in this opinion the reasons for that action.

                                            I.

                        The Hearing Judge’s Findings of Fact

      We summarize below the hearing judge’s findings of fact, which are supported by

clear and convincing evidence.




                                            3
                                        Background

       Respondent was admitted in 1980 to the Bars of New York and the District of

Columbia. He was admitted to the Maryland Bar in 1999.4 During the course of events at

issue in this case, Respondent maintained a law office in Washington, D.C., practicing

under the firm name of Sfikas & Karambelas, LLP.

                   Representation of Ida Moss and the Ida Moss Estate

       In and about November 1996, the Respondent met and formed an attorney-client

relationship with Maryland resident, Ida Moss.5 At that time, Ms. Moss owned and resided

at a residential real property located at 7409 Helmsdale Road in Bethesda, Maryland (the

“Bethesda residence”). Ms. Moss’s adult daughter, Patricia Brandon, resided at the




       4
         In connection with the alleged violation of Rule 5.5 (unauthorized practice of law),
the hearing judge declined to find a violation in the light of absence of evidence in the
record that Respondent had performed legal work for Ms. Moss prior to his admission to
the Maryland Bar. Bar Counsel does not take exception to the hearing judge’s
determination as to the Rule 5.5 charge and is not further pursuing that charge. However,
Bar Counsel suggests that we take judicial notice of our own records, which reflect that
Respondent was admitted to the Maryland Bar on August 19, 1999. See Md. Rule 5-201(b)
(judicial notice may be taken of facts set forth in “sources whose accuracy cannot
reasonably be questioned”). As Bar Counsel has suggested, we take notice of that date in
the text solely for the accuracy of this opinion and not in connection with the charge that
Bar Counsel is no longer pursuing.

        We provide this guidance for the benefit of future attorney disciplinary proceedings:
In the event that the date of a respondent’s bar admission is a relevant fact in such a
proceeding, Bar Counsel or the respondent should present the hearing judge with evidence
of this Court’s records of admission and suggest that the hearing judge take judicial notice
of those records during the hearing.
       5
        Unfortunately, the record is silent as to how the relationship between Respondent
and Ida Moss started.
                                              4
Bethesda residence with Ms. Moss. Adam Brandon, Ms. Moss’s grandson and Ms.

Brandon’s adopted son (her biological nephew), lived at the Bethesda residence as well.

       Ms. Moss also owned two commercial properties, one located in Wheaton,

Maryland (the “Wheaton property”) and another in Waldorf, Maryland (the “Waldorf

property”). Tenants occupied both properties, both of which were managed for Ms. Moss

by professional rental management companies.

                                      The 1995 Will

       Ms. Moss executed a Last Will and Testament in late 1995 (the “1995 Will”), before

Respondent began acting as her attorney. The 1995 Will was prepared by Ms. Moss’s then-

attorney, Lawrence L. Bell. The 1995 Will included cross-references to an “Amended and

Restated Ida Moss Trust Agreement” (the “1995 Trust Agreement”), a separate document

also executed by Ms. Moss in late 1995. The 1995 Trust Agreement contained amended

and restated provisions for the “Ida Moss Trust,” a revocable inter vivos trust first

established in 1987.

       The 1995 Will contained instructions for the disposition of tangible personal

property and directed that Ms. Moss’s residuary estate be given to the then-serving Trustee

of the Ida Moss Trust, “to be held, administered and ultimately distributed upon the terms

and conditions and for the uses and purposes set [forth] in the [1995] Trust Agreement.”

       The 1995 Will also provided for Patricia Brandon and Lawrence L. Bell, “together

or the survivor of them, to serve as Co-Personal Representatives or Personal

Representatives, as the case may be,” of Ms. Moss’s estate. The 1995 Trust Agreement


                                            5
named Ms. Moss as Trustee during her lifetime and designated Ms. Brandon and Mr. Bell

as successor co-trustees or trustee, whatever the case, upon Ms. Moss’s “incapacity,

voluntary resignation or death.”

       In December 1996, Respondent met with Mr. Bell to discuss Ms. Moss’s request

that Respondent handle all her legal affairs. At or about that time, Mr. Bell transferred Ms.

Moss’s estate planning documents, including the 1995 Will, to Respondent. That transfer

was confirmed in a letter by Mr. Bell to Respondent, dated December 20, 1996.

       In March 1997, Ms. Moss executed a codicil (the “1997 codicil”) to her 1995 Will,

revoking the appointment of Mr. Bell as co-personal representative and personal

representative. In his place, Ms. Moss appointed Respondent, providing him “with all

rights, powers and duties set forth” in the 1995 Will. Respondent’s signature appears on

page two of the 1997 codicil. The hearing judge found that Respondent’s signature

confirmed his actual knowledge of the existence of Ms. Moss’s 1995 Will and related 1995

Trust Agreement.

       Ms. Moss died on December 17, 2002. From November 1996 and continuing until

her death, Respondent acted as Ms. Moss’s attorney for personal and business matters. The

hearing judge found that following Ms. Moss’s death, Respondent failed to act promptly

to open an estate and to carry out Ms. Moss’s testamentary wishes as provided in her 1995

Will and the 1995 Trust Agreement.

       Per the 1995 Will, after payment of debts, taxes, expenses of estate administration,

and the distribution of personal property, the entire residuary estate was to be distributed


                                             6
to the Ida Moss Trust. The 1995 Trust Agreement stipulated that there was to be a

distribution of $30,000 in cash from the trust to Dennis Katz, Ms. Moss’s grandson. The

remaining balance of the trust fund was to be equally divided between Ms. Brandon and

Adam Brandon. The hearing judge found that Respondent failed to take any steps to

disburse the funds as specified in the 1995 Trust Agreement.

  The Estate Petition, Opening of the Estate, and Respondent’s Conduct Regarding the
                                         Estate

       On January 31, 2005, more than two years after Ms. Moss’s death, Respondent filed

with the Register of Wills for Montgomery County a Regular Estate Petition for

Administration on behalf of Ms. Brandon and the estate.            The petition sought the

appointment of Ms. Brandon as personal representative of the Estate of Ida Moss.

Respondent did not disclose to the Register of Wills his knowledge that a will existed, and

he did not file either the original document or the copy provided to him by Mr. Bell in

1996. Rather, Respondent checked the box that Ms. Moss died intestate, notwithstanding

his knowledge of the existence of her 1995 Will.

       Respondent claimed in his Response to the Petition that he never saw the original

will, and due to Ms. Moss’s several changes to her will, he never saw the final will. The

hearing judge found Respondent’s claims unpersuasive, explaining that even if Respondent

never saw the original or final will, he was aware that the will existed because he signed

the 1997 codicil to the 1995 Will. Moreover, despite Respondent’s claims that such a will

was never under his dominion or control, the hearing judge further found that Respondent

likely knew the location of the will, or at least where a copy was located, but made no effort

                                              7
to locate either the original or a copy. The hearing judge determined that Respondent, by

proceeding as if Ms. Moss died intestate, clearly controverted the desires of his client and

made a knowing misrepresentation to the Orphans’ Court for Montgomery County (the

“Orphans’ Court”).6

       On January 31, 2005, the Register of Wills for Montgomery County opened the

Estate of Ida Moss and issued an Administrative Probate Order appointing Ms. Brandon as

personal representative.   Respondent subsequently advised Ms. Brandon that it was

necessary to sell the Wheaton property to pay estate taxes. Relying on that advice, and at

Respondent’s direction, Ms. Brandon sold the Wheaton property in March 2005 for

$908,000. The net proceeds to be distributed to the Estate of Ida Moss totaled $852,305.50.

       Respondent, however, did not make use of the Wheaton property sale proceeds to

pay the estate taxes. In fact, following that sale, Respondent did not open an estate bank

account or an account in the name of the Ida Moss Trust to receive the net proceeds

($852,305.50) of the sale. Instead, Respondent advised Ms. Brandon to place the funds in

his attorney trust account, which, evidently, she permitted at Respondent’s direction.

Respondent subsequently provided instructions to the settlement agent to wire the net

proceeds of the sale ($852,305.50) to his trust account at Wachovia Bank. Respondent

maintained the Wachovia account as an IOLTA account in the District of Columbia.




       6
       In Montgomery County, the circuit court judges serve in the capacity of the
Orphans’ Court rather than an elected panel of judges.
                                            8
                         Respondent’s Acts of Misappropriation

       Once the net proceeds of the sale of the Wheaton property were deposited in his

IOLTA account, Respondent began an extended course of misappropriation of the funds.

Respondent made the following transfers from his trust account to a personal bank account:

March 21, 2005, a transfer of $8,000; March 29, 2005, a transfer of $10,000; April 4, 2005,

a transfer of $13,000; and April 25, 2005, a transfer of $6,000. In addition to those

transfers, Respondent often withdrew cash and wrote several checks drawn from his trust

account to pay his personal expenses, as well as those of his daughters. Respondent utilized

the estate’s money to pay for things such as his daughters’ private school tuition, his

personal credit card bill payments, professional liability insurance policy payments, and

generous donations to charities in his name.

       Respondent maintained no client matter ledger or record to keep track of those funds

entrusted to him as a fiduciary for the estate. From March 18, 2005 to August 20, 2007,

the balance of Respondent’s trust account fluctuated from deposits and disbursements

made for other clients. On August 25, 2007, Respondent made another transfer, this time

for $25,000 from the trust account to his personal account. Following that transfer, the

remaining balance in Respondent’s trust account was $1,596.04.

       While misappropriating the proceeds from the sale of the Wheaton property,

Respondent occasionally issued “income” checks to Ms. Brandon between March 2005

and May 2007. Those checks, drawn from the trust account, ranged in amount from $5,000

to $6,500. There was no obvious basis or schedule for those payments. Respondent claims


                                               9
to have made occasional cash disbursements to Ms. Brandon as well, but he provided no

records to substantiate that claim.

                           Actions Taken by the Orphans’ Court

       In February 2006, the Orphans’ Court entered an Order to Show Cause why Ms.

Brandon should not be removed as personal representative for failure to file a timely first

account and inventory for the Estate of Ida Moss. Respondent failed to appear at the show

cause hearing on April 19, 2006, resulting in Ms. Brandon being temporarily removed as

personal representative.

       On May 19, 2006, Respondent filed a motion to vacate the April 19, 2006 order,

stating that “undersigned counsel has agreed to take an active personal role in the affairs

of the Estate and to close the Estate as required by law.” The hearing judge found this

statement misleading given that Respondent had been legally responsible for the “affairs

of the Estate” since Ida Moss’s death.

       On May 23, 2006, Respondent filed with the Register of Wills an Information

Report and Inventory for the Moss Estate. In the Inventory, he stated the real property

estate assets as: (1) the Waldorf property, valued at $880,000; (2) the Wheaton property,

valued at $700,000 (though, no longer part of the estate having been sold); and (3) the

Bethesda residence valued at $475,000. However, Respondent did not identify any

tangible personal property, financial accounts, or cash assets belonging to the Estate of Ida

Moss at that time.




                                             10
       Following a hearing held before the Orphans’ Court on July 19, 2006, the court

reinstated Ms. Brandon as personal representative and directed that a First and Final

Accounting be filed by August 15, 2006. On August 15, 2006, Respondent filed an

Amended Inventory and the First and Final Account. The Amended Inventory included

revisions indicating that the Wheaton property sold for $903,000 and that the estate had

cash in that amount from the sale proceeds.

       The First and Final Account that Respondent prepared and filed listed the following

assets available for distribution: $1,622,460 in real property based on the valuation of the

Waldorf property and the Bethesda residence, and $903,000 in cash proceeds from the

Wheaton property sale.        Respondent identified Ms. Brandon as “daughter and sole

beneficiary EXEMPT,” attempting to suggest she was exempt from any obligation for

inheritance tax. The hearing judge found that Respondent’s classification of Ms. Brandon

as the sole beneficiary was a misstatement. Under the 1995 Will, Ms. Brandon was entitled

to only half of the trust fund remainder, with the other half going to Adam Brandon. Even

if Ms. Moss had died intestate, Ms. Brandon was not the only prospective heir, so she was

not the “sole beneficiary.”

       The hearing judge determined from these facts that Respondent knowingly and

intentionally failed to provide true and accurate information about the assets of the Ida

Moss Estate, any changes in the assets, and the disbursements made when he filed the First

and Final Account. Namely, Respondent failed to note his receipt of the funds from the

sale of the Wheaton property as well as his misappropriation of those funds.


                                              11
         On February 15, 2007, the Orphans’ Court issued another Order to Show Cause why

Ms. Brandon should not be removed as personal representative, this time for failure to

perfect the First and Final Account. On April 3, 2007, Respondent filed a “Status Report

on February 15, 2007 Order.” This led the Auditor for the Register of Wills to file a

“Request for Rescinding Order of April 5, 2007,” which in turn caused the Orphans’ Court

to issue an “Order Rescinding Order to Show Cause Why Personal Representative Should

Not Be Removed on April 6, 2007.” Upon approval by the Auditor for the Register of

Wills, the Orphans’ Court approved the First and Final Account in the Ida Moss Estate on

June 6, 2007. No exceptions were filed, and the order became final twenty days after its

entry.

         The hearing judge noted other concerns regarding Respondent’s final accounting.

As mentioned earlier, the Wheaton and Waldorf properties were both commercial real

estate that Ms. Moss had leased to commercial tenants. Respondent, however, never

provided to the Orphans’ Court any accounting of rental income received after Ida Moss’s

death from the Wheaton property (before its sale) or the Waldorf property. Respondent

also failed to account for any disbursement of estate funds to pay expenses associated with

any of the properties. Moreover, the hearing judge noted that Respondent did not disclose

his misappropriation of estate funds, and he never petitioned for the approval of any

attorney’s fees for himself.




                                            12
                           Representation of Patricia Brandon

       Ms. Brandon relied on Respondent’s advice and counsel, both before and after her

mother’s death. Respondent advised Ms. Brandon regarding the management of the

Wheaton and Waldorf commercial rental properties, as well as the family’s financial affairs

more generally. Respondent also drafted Ms. Brandon’s will. The hearing judge noted

that sometime after having depleted the Wheaton property sale proceeds, Respondent

knowingly misrepresented to Ms. Brandon that the proceeds had been lost in the 2008 stock

market crash.

       In early 2011, Ms. Brandon began to suffer from various health issues, at which

time her nephew, Dennis Katz, traveled from his home in Florida to Maryland to assist her

with financial matters. Soon thereafter, Dennis Katz and Adam Brandon7 found paperwork

for the 2005 sale of the Wheaton property, evidence that Respondent deposited the sale

proceeds in his trust account, and a copy of Ms. Brandon’s will8 with a provision naming

Respondent as successor beneficiary of her estate. Dennis Katz and Adam Brandon also

discovered a copy of Ms. Moss’s 1995 Will at the Bethesda residence.




       7
       Dennis Katz and Adam Brandon are half-brothers through their mother, Sherry
Moss. Sherry Moss is one of Ida Moss’s two daughters, the other being Ms. Brandon.
Sherry Moss predeceased Ida Moss and Ms. Brandon, prompting Ms. Brandon and her
husband to adopt Adam Brandon in 1981.
       8
         Mr. Katz testified at the evidentiary hearing that Respondent had written a will for
his aunt, Ms. Brandon, and “named himself as the beneficiary of her entire Will if Adam
happened to pass away prior to my Aunt.”
                                              13
       Dennis Katz then visited the Waldorf property and discovered that Respondent, with

the power of attorney granted to him by Ms. Brandon, was trying to sell the Waldorf

property. Ms. Brandon was unaware of the attempted sale and subsequently executed a

new power of attorney in favor of Dennis Katz, who was able to prevent the sale of the

Waldorf property.

                            Civil Suit Against Mr. Karambelas

       In May 2011, due to their concerns regarding Respondent’s actions, Mr. Katz and

Adam Brandon sought the advice of three other attorneys, Alton Burton, Robert Bunn, and

Christopher Hoge. Mr. Hoge was engaged to handle a civil lawsuit against Respondent,

Mr. Bunn took over as the family’s estate attorney, and Mr. Burton examined the estate’s

tax liability due to its neglect under Respondent’s care.

       Ms. Brandon died in June of 2011, and in October of that year Adam Brandon and

Dennis Katz instituted a civil suit against Respondent and his firm, Sfikas & Karambelas,

LLP. The suit sought $1.5 million in compensatory damages and $1 million in punitive

damages. The complaint alleged legal malpractice, breach of fiduciary duty, and wrongful

conversion.

       During discovery, Respondent provided Mr. Hoge with copies of checks from

Respondent’s trust account that were issued during the relevant period from 2005 to 2007.

Mr. Burton reviewed the records to account for the Wheaton property sale proceeds. His

analysis broke down the $852,305.50 in sale proceeds as follows: $218,261.97 was

attributed to payments for the benefit of Ms. Brandon; $44,771.71 was attributed to


                                             14
payments for the benefit of Adam Brandon; $12,281.00 was attributed to payments for the

benefit of Moss Enterprises (an entity used to collect funds and pay bills relating to the

Waldorf property); and $576,990.82 was attributable to the misappropriation by

Respondent.

       The suit further alleged that Respondent failed to properly advise Ms. Brandon

about having to pay nearly $670,000 in federal and Maryland estate taxes within nine

months of Ida Moss’s death. Due to that failure, there were inchoate tax liens filed against

the Waldorf property and the Bethesda residence. Moreover, considerable interest and

penalties were assessed for the failure to pay the estate taxes when due in 2003. Ultimately,

the Bethesda residence had to be sold in March 2012 to preserve the equity in the home

because the bank was going to foreclose on the property. The equity was then used to help

pay the outstanding estate tax liabilities, as well as the costs of the civil suit. The sale

forced Adam Brandon out of the family residence and into a back room of a store situated

on the Waldorf property, which he converted into a one-room apartment.

       The suit also asserted that Respondent failed to advise Ms. Brandon about the

necessity of filing federal and Maryland income tax returns on behalf of the Ida Moss

Estate. This too led to substantial tax indebtedness, requiring the Ida Moss Estate to be

reopened in 2013. The Orphans’ Court ordered the estate to be reopened but refused to

admit Ida Moss’s 1995 Will due to the statute of limitations. Thus, the estate had to be

administered as an intestate estate, causing additional family members not named in the

1995 Will to become beneficiaries.        This led to further litigation that slowed the


                                             15
administration of the estate, added expense to the administration of the estate, and reduced

the inheritance of all beneficiaries.

       Respondent argued that as the estate attorney, he was not responsible for handling

any tax consequences relating to the administration of the estate. He further claimed that

he encouraged Ms. Brandon to seek outside counsel for handling the estate’s taxes;

evidently, he took no other steps.

       Mr. Burton, familiar with the process of estate taxation, testified at the evidentiary

hearing that addressing estate taxation is a component of an estate attorney’s

responsibilities. He also testified that a competent estate attorney, at a minimum, would

find a suitable tax attorney or accountant to manage the estate’s taxes if the estate attorney

was unable to do it himself. Respondent failed to act accordingly.

       The hearing judge ultimately found that Respondent’s fraudulent misappropriation

of estate funds and lack of competence in administering the estate caused substantial

financial detriment to the Ida Moss Estate and her intended beneficiaries. Furthermore,

Respondent’s misconduct required additional proceedings relating to the handling of the

Ida Moss Estate since its reopening and the extensive efforts made in resolving the estate’s

tax issues.

       The civil suit was dismissed in December 2012 when the parties entered into a

Settlement Agreement. The parties settled the matter on December 6, 2013 for $850,000,

not including interest, to be paid in full by July 1, 2018. The Settlement Agreement

provided that Respondent’s malpractice carrier pay $500,000 to the beneficiaries of the


                                             16
Estate of Ida Moss, and Respondent pay the remaining $350,000 pursuant to a payment

plan. Respondent complied with the payment plan and made the final payment on

December 21, 2015.

       The hearing judge, however, determined that the settlement was not full restitution,

stating it was clear that the $500,000 paid by the malpractice carrier was meant to

compensate the plaintiffs for Respondent’s mishandling of the estate; whereas, the

$350,000 was a settlement of the monies that Respondent misappropriated. Thus, the

hearing judge did not find that the settlement amount fully compensated the Estate of Ida

Moss for the misappropriated monies of over $576,990.82. Furthermore, the hearing judge

determined that the hearing testimony showed that the plaintiffs incurred significant

litigation costs in bringing suit, which further contributed to their losses due to

Respondent’s actions.

                                            II.

                        The Hearing Judge’s Conclusions of Law

       The hearing judge determined that Respondent violated Rules 1.1, 1.4(a) and (b),

1.15(a) and (d), 3.3(a), and 8.4(a)–(d). Additionally, Respondent violated D.C. Rule of

Professional Conduct 1.15(a) and (c). The hearing judge lastly determined that Respondent

violated Section 10-306 of the Maryland Business Occupations and Professions Article.

       Neither Respondent nor Petitioner filed exceptions to the hearing judge’s findings

of fact and conclusions of law. Respondent filed exceptions, though, relating to mitigating

factors.


                                            17
                                           III.

                                  Standard of Review

             This Court has ‘original and complete jurisdiction’ in attorney
      disciplinary proceedings and ‘conducts an independent review of the record.’
      The hearing judge’s findings of fact are left undisturbed unless those findings
      are clearly erroneous or either party excepts to them. . . . We review the
      hearing judge’s conclusions of law without deference.

Attorney Grievance Comm’n v. Edwards, 462 Md. 642, 682–83 (2019) (citations omitted).

As is the case here, where no exceptions to the findings of fact are filed, “the Court may

treat the findings of fact as established.” Md. Rule 19-741(b)(2)(A).

                                           IV.

                                       Discussion

      We turn now to the hearing judge’s conclusions of law. For reasons explained

below, we agree with the hearing judge that Respondent violated the following Rules of

Professional Conduct, as well as D.C. Rule of Professional Conduct 1.15 (safekeeping of

property), and Section 10-306 (Misuse of trust money) of the Maryland Business

Occupations and Professions Article.

                                  Rule 1.1 Competence

      Rule 1.1 provides that “[a] lawyer shall provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.”

      We have held that a “failure to apply the requisite thoroughness and/or preparation

in representing a client is sufficient alone to support a violation of Rule 1.1.” Attorney


                                            18
Grievance Comm’n v. Guida, 391 Md. 33, 54 (2006). Furthermore, Rule 1.1 is violated

when “an attorney fails to act or acts in an untimely manner, resulting in harm to his or her

client.” Attorney Grievance Comm’n v. Garrett, 427 Md. 209, 222–23 (2012) (quoting

Attorney Grievance Comm’n v. Brown, 426 Md. 298, 319 (2012)) (holding that not taking

necessary, fundamental steps to further a client’s cause results in violation of Rule 1.1);

see also Attorney Grievance Comm’n v. De La Paz, 418 Md. 534, 553–54 (2011) (finding

that failure to appear at a hearing violated Rule 1.1).

       The record is clear that Respondent violated Rule 1.1 by not rendering competent

representation in the administration of the Ida Moss Estate. First, he failed to take the

necessary steps to promptly open the Ida Moss Estate after her death in 2002. Instead, he

waited over two years to file a Regular Estate Petition for Administration with the Register

of Wills. Then, upon the delayed opening of the estate, Respondent failed to provide either

a copy or an original of Ms. Moss’s 1995 Will, or even share his knowledge that a will

existed. Rather, he misstated that Ms. Moss died intestate. That act clearly impeded his

client’s, Ms. Moss’s, testamentary wishes and harmed not just the estate, but the intended

beneficiaries as well.

       Respondent attempts to explain that he never saw an original or final will because

Ms. Moss, and later Ms. Brandon, maintained all documents. Respondent’s explanation

does not justify why he incorrectly stated that Ms. Moss died intestate. Regardless of his

never seeing the original will, he had to know of its existence because Ida Moss’s former

attorney transferred Ms. Moss’s estate planning documents to Respondent. Furthermore,


                                              19
Respondent signed the 1997 codicil appointing him as co-personal representative and

providing him “with all rights, powers and duties set forth” in the 1995 Will, establishing

his knowledge of the will’s existence. Moreover, he knew whom he could ask to locate it

(i.e. his own client, Ms. Brandon) given Respondent’s own admission that all documents

regarding the 1995 Will were kept by Ms. Moss and Ms. Brandon at the Bethesda

residence, where all their meetings took place.

       Respondent continued to violate Rule 1.1 by failing to properly advise Ms. Brandon

on the proper administration of the Ida Moss Estate. Specifically, he failed to inform her

of the need to pay state and federal estate taxes within nine months of her mother’s death.

Nor did he inform her of the need to file estate tax returns. We find these facts particularly

troubling, given that Respondent took it upon himself to direct Ms. Brandon to sell the

Wheaton property so that the proceeds could be put towards estate taxes (as discussed later,

these proceeds were never able to be attributed towards estate taxes due to Respondent’s

misappropriation).9

       Respondent claims he was not tax counsel for Ms. Brandon and should not be at

fault for the estate’s tax troubles. However, Mr. Burton, attorney and certified public

accountant, testified at the evidentiary hearing that ensuring that both estate taxes and tax


       9
         Respondent makes a blanket statement in his Response to the Petition that he did
not mislead Ms. Brandon in advising her to sell the Wheaton property, but that is hard to
believe given the facts before us. Respondent advised the sale on the premise that the
proceeds should be put towards estate taxes. However, Respondent, now claiming he was
not tax counsel, had those proceeds placed in his trust account and later misappropriated
those same funds. The alignment of these acts indicates Respondent was in fact misleading
Ms. Brandon, using the ruse of estate taxes to gain access to funds.
                                            20
returns are filed is something a reasonably competent estate attorney would do. Even if

Respondent was not competent to handle the tax issues himself, the fact that he advised

Ms. Brandon to sell the Wheaton property to pay for estate taxes and counseled her in that

sale shows, at a minimum, that he had an obligation to confirm the tax issues were being

handled and not disregarded. Respondent’s failure to competently advise Ms. Brandon

ultimately led to substantial tax liability issues for the estate, the process of resolving those

issues being “lengthy and grueling.” In fact, the estate’s tax issues were not resolved until

approximately 2016.

       Respondent also failed to advise Ms. Brandon of the requirement to file a timely

First Account and Inventory in the estate of Ida Moss. Furthermore, Respondent, without

explanation, failed to appear at the show cause hearing on April 19, 2006 causing Ms.

Brandon to be temporarily removed as personal representative.

       Respondent’s failure to provide competent representation continued when he

included various misstatements and omissions in documents he filed with the Register of

Wills. First, in filing the Information Report and Inventory for the estate, Respondent

failed to include material information such as tangible personal property, financial

accounts, or cash assets of the estate. Second, he wrongfully stated that Ms. Brandon was

the sole beneficiary of the estate in the First and Final Account. Third, he failed to note

changes of estate assets and disbursements made from those assets in the First and Final

Account, including his receipt of the Wheaton property sale proceeds and his

misappropriation of those funds. And fourth, he did not provide an accounting of any rental


                                               21
income from the Waldorf and Wheaton properties or note any disbursements of estate funds

to pay expenses of those properties.

       These facts show by clear and convincing evidence that Respondent failed to

provide competent representation under Rule 1.1 as the attorney for the Ida Moss Estate

and as counsel to Ms. Brandon.

                            Rule 1.4(a) and (b) Communication

       Rule 1.4 provides:

       (a) A lawyer shall:
             (1) promptly inform the client of any decision or circumstance with
                 respect to which the client’s informed consent, as defined in Rule
                 1.0(f), is required by these Rules;
             (2) keep the client reasonably informed about the status of the matter;
             (3) promptly comply with reasonable requests for information; . . .
       (b) A lawyer shall explain a matter to the extent reasonably necessary to
           permit the client to make informed decisions regarding the representation.

This Court has determined that Rule 1.4 is violated when an attorney communicates

nothing or fails to communicate crucial information to the client regarding the status of a

case. See Garrett, 427 Md. at 224; see also De La Paz, 418 Md. at 554.

       Respondent violated Rule 1.4.         As discussed under our Rule 1.1 analysis,

Respondent failed to advise Ms. Brandon how to correctly and legally administer her

mother’s estate as the personal representative. That failure also left Ms. Brandon without

the ability to make informed decisions regarding Respondent’s role in his representation of

the estate. More specifically, Respondent failed to properly communicate the need to pay

state and federal estate taxes, file state and federal estate tax returns, file a First Account

and Inventory of the estate’s assets, as well as perfect the First and Final Account.

                                              22
       Moreover, as mentioned earlier, Respondent did not fully relay to Ms. Brandon his

reasoning for advising the sale of the Wheaton property. After the sale, he failed to inform

Ms. Brandon of any accounting or record of the Wheaton property sale proceeds entrusted

to him as a fiduciary or inform her of any schedule of disbursements. And when Ms.

Brandon did inquire as to the proceeds, Respondent misinformed her that the remaining

proceeds had been lost in the 2008 stock market crash.

       Unfortunately, Respondent’s failure to keep Ms. Brandon reasonably informed

continued into 2011, when it came to light that he was attempting to sell the Waldorf

property without Ms. Brandon’s knowledge or consent. Such conduct is a clear Rule 1.4

violation given that Respondent failed to communicate with Ms. Brandon regarding the

matter of the sale at all. See De La Paz, 418 Md. at 554.

                         Rule 1.15(a) and (d) Safekeeping Property

       (a) A lawyer shall hold property of clients or third persons that is in a
       lawyer’s possession in connection with a representation separate from the
       lawyer’s own property. Funds shall be kept in a separate account . . . .
       Complete records of the account funds and of other property shall be kept by
       the lawyer and shall be preserved for a period of at least five years after the
       date the record was created.

       ....

       (d) Upon receiving funds or other property in which a client or third person
       has an interest, a lawyer shall promptly notify the client or third person.
       Except as stated in this Rule or otherwise permitted by law or by agreement
       with the client, a lawyer shall deliver promptly to the client or third person
       any funds or other property that the client or third person is entitled to receive
       and, upon request by the client or third person, shall render promptly a full
       accounting regarding such property.



                                              23
       Respondent violated Rule 1.15. His violations stem from the sale of the Wheaton

property and his failure to safeguard those funds for the Ida Moss Estate and the estate’s

intended beneficiaries.

       Under the facts of this case, Respondent violated Rule 1.15(a) when he placed the

Wheaton property sale proceeds into his trust account rather than in an estate bank account

or an account in the name of the trust. See Attorney Grievance Comm’n v. Boehm, 293

Md. 476, 479 n.2 (1982) (“It is the obligation of an attorney upon receiving funds

representing the assets of an estate to deposit those funds in a separate estate account clearly

identifiable by the name of the decedent. Such funds should not be commingled in an

escrow account, general or otherwise.”). He then proceeded to make multiple transfers of

thousands of dollars from his trust account to his personal bank account without the

knowledge or authorization of Ms. Brandon. Respondent also wrote checks and withdrew

cash from the trust account on several occasions to pay for his own personal expenses as

well as those of his daughters. At the evidentiary hearing, Mr. Burton testified that

Respondent’s misappropriation10 amounted to roughly $576,990.82. Such conduct is a

clear violation of Rule 1.15(a) because funds belonging to the estate were placed into

Respondent’s personal bank account. See Attorney Grievance Comm’n v. Owrutsky, 322

Md. 334, 344 (1991) (stating that estate funds belong to the estate, not the attorney, and the




       10
          We have defined misappropriation as “any unauthorized use by an attorney of a
client’s funds entrusted to him or her, whether or not temporary or for personal gain or
benefit.” Attorney Grievance Comm’n v. Jones, 428 Md. 457, 468 (2012) (quoting
Attorney Grievance Comm’n v. Glenn, 341 Md. 448, 484 (1996)).
                                           24
attorney has no right to those funds unless approval is given by the Orphans’ Court). As

this Court opined in Owrutsky, a fiduciary “[a]ppropriating any part of [another’s] funds to

their own use and benefit without clear authority to do so cannot be tolerated.” 322 Md. at

345.

       Respondent also violated Rule 1.15(a) by failing to keep a record of the Wheaton

sale proceeds, entrusted to him as a fiduciary. See Attorney Grievance Comm’n v. Ross,

428 Md. 50, 78–79 (2012) (concluding there was a Rule 1.15(a) violation by an attorney

who failed to maintain proper trust account records).        Respondent intermingled the

Wheaton property sale proceeds with other clients’ funds in his trust account and

maintained no client matter ledger to keep track of those funds.

       Respondent violated Rule 1.15(d) when he failed to make the specified distributions

expressed in the 1995 Trust Agreement. Specifically, Respondent did not notify Dennis

Katz, an intended beneficiary, of his receipt of the estate funds and that Mr. Katz was

entitled to a $30,000 disbursement under the 1995 Trust Agreement. Additionally, the

remaining balance of the trust fund was to be divided equally between Ms. Brandon and

her son, Adam Brandon. They also did not receive their distributions as specified in the

1995 Trust Agreement.

       In sum, Respondent’s gross misappropriation of over a half-million dollars of estate

funds, as well as his total failure to safeguard those funds for the estate and its intended

beneficiaries amounts to an egregious violation of Rule 1.15.




                                            25
                         Rule 3.3(a) Candor Toward the Tribunal

       Rule 3.3(a) provides,

       (a) A lawyer shall not knowingly:
           (1) make a false statement of fact or law to a tribunal or fail to correct a
              false statement of material fact or law previously made to the tribunal
              by the lawyer[.]

       The facts found by the hearing judge undoubtedly show that Respondent was

knowingly dishonest with the Orphans’ Court on multiple occasions. Respondent made

his first knowingly false statement when he stated that Ms. Moss died intestate, thereby

indicating she had no will. As previously discussed, Respondent had knowledge that a will

existed given that Ms. Moss’s former attorney transferred the estate planning documents

to Respondent, and Respondent signed the 1997 will codicil. In accordance with that

misrepresentation, Respondent withheld the 1995 Will from the Register of Wills.

       Respondent continued to violate Rule 3.3 when he intentionally withheld

information regarding all of the estate’s assets in the Information Report and Inventory he

filed with the Register of Wills on May 23, 2006. Particularly, he failed to identify any

tangible personal property, financial accounts, or cash assets belonging to the estate.

       Respondent again intentionally provided inaccurate information when he filed the

First and Final Account on August 15, 2006. He failed to note his receipt of the funds from

the Wheaton property sale, his misappropriation of those funds, and any disbursements he

made to Ms. Brandon. Respondent also incorrectly stated that Ms. Brandon was the sole

beneficiary of the estate. Under the 1995 Will and Trust Agreement, Ms. Brandon was

entitled to only half of the remainder of the trust fund. But even if Ida Moss had died

                                             26
intestate, Ms. Brandon would not have been the sole beneficiary because she was not the

only heir. These intentional misstatements and withholdings from the Orphans’ Court are

in clear violation of Rule 3.3(a)(1).

                          Rule 5.5(a) Unauthorized Practice of Law

       Rule 5.5(a) provides that a lawyer must not practice law in a jurisdiction where it

would violate that jurisdiction’s regulation of the legal profession. The only evidence

supporting this alleged Rule violation, as found by the hearing judge, is Respondent’s

statement that he was admitted to the Maryland Bar sometime in the mid-1990’s. This is

insufficient to support a charge of the unauthorized practice of law given that the alleged

violations occurred from November 1996 onward. Thus, we will not disturb the hearing

judge’s conclusion that there was not clear and convincing evidence to establish a Rule 5.5

violation.11

                                Rule 8.4(a)–(d) Misconduct

       Rule 8.4 provides:

       It is professional misconduct for a lawyer to:

       (a) violate or attempt to violate the Maryland Lawyers’ Rules of Professional
           Conduct, knowingly assist or induce another to do so, or do so through
           the acts of another;
       (b) commit a criminal act that reflects adversely on the lawyer’s honesty,
           trustworthiness or fitness as a lawyer in other respects;
       (c) engage in conduct involving dishonesty, fraud, deceit or
           misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice[.]




       11
            See supra note 4.
                                            27
       As discussed above, Respondent has violated various other Rules, thereby violating

Rule 8.4(a). A Rule 8.4(b) violation occurs when an attorney willfully violates Section 10-

306 of the Business Occupations and Professions Article, which constitutes a criminal

misdemeanor. Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 193–96 (2015);

Md. Code, Bus. Occ. & Prof. § 10-606(b). Consequently, Respondent’s violation of the

Business Occupations and Professions Article (discussed below) necessarily caused him to

violate Rule 8.4(b).

       We have held that an intentional misappropriation of client funds “is an act infected

with deceit and dishonesty.” Attorney Grievance Comm’n v. Cherry-Mahoi, 388 Md. 124,

161 (2005) (quoting Attorney Grievance Comm’n v. James, 385 Md. 637, 666 (2005)).

Thus, it has been consistently determined that an attorney’s intentional misappropriation

of client funds violates Rule 8.4(c). Id. at 159. As shown in the facts found by the hearing

judge, Respondent misappropriated roughly $576,990 of the Wheaton property sale

proceeds, in clear violation of Rule 8.4(c).

       Moreover, “[when] an attorney knowingly makes a false statement, he necessarily

engages in conduct involving misrepresentation,” in violation of Rule 8.4(c). Attorney

Grievance Comm’n v. Dore, 433 Md. 685, 708 (2013). Respondent repeatedly made false

and misleading statements, several of which were made to the Orphans’ Court. An attorney

who violates Rule 3.3 will often also violate Rule 8.4(c). Attorney Grievance Comm’n v.

Woolery, 462 Md. 209, 250 (2018) (finding that the attorney violated Rule 8.4(c) by

violating Rule 3.3(a) (making false statements to a tribunal)). As discussed in our Rule


                                               28
3.3(a) analysis, Respondent withheld the existence of Ida Moss’s 1995 Will and

accompanying 1995 Trust Agreement when opening the estate. Instead, he misstated that

Ms. Moss died intestate. Then, he knowingly gave false and incomplete information about

the assets of Ms. Moss’s estate, changes in those assets, and disbursements made when he

filed both the Information Report and Inventory, as well as the First and Final Account

with the Orphans’ Court.

       Respondent also lied to Ms. Brandon when he told her the remaining sale proceeds

of the Wheaton property were lost in the 2008 stock market crash when, in reality, he had

misappropriated those funds. Lastly, Respondent was deceitful in his attempt to sell the

Waldorf property without Ms. Brandon’s knowledge or consent. Through these various

acts, Respondent has certainly violated Rule 8.4(c).

       Rule 8.4(d) is violated when the attorney’s “conduct impacts negatively the public’s

perception or efficacy of the courts or legal profession.” Attorney Grievance Comm’n v.

Reno, 436 Md. 504, 509 (2014) (quoting Attorney Grievance Comm’n v. Rand, 411 Md.

83, 96 (2009)). Such a violation can be found in lying to a client and failing to represent a

client in a suitable manner. Attorney Grievance Comm’n v. Reinhardt, 391 Md. 209, 222

(2006). Furthermore, failure on the part of an attorney to show up to a scheduled court

proceeding clearly interferes with the administration of justice in violation of Rule 8.4(d).

Hamilton, 444 Md. at 196.

       As mentioned previously, Respondent misrepresented the reason for the sale of the

Wheaton property, knowingly misappropriated those funds entrusted to him as a fiduciary,


                                             29
and then lied about the status of those funds to Ms. Brandon. Moreover, and as discussed

under Rule 3.3, he intentionally made misrepresentations to the Orphans’ Court regarding

the Ida Moss Estate. As explained under our Rule 1.1 and 1.4 analyses, Respondent also

failed to adequately represent the Moss estate and Ms. Brandon on numerous counts.

Respondent waited over two years to open the Moss estate, whereupon he failed to bring

forth the 1995 Will despite his knowledge of its existence. Respondent subsequently failed

to advise Ms. Brandon of the need to pay estate taxes and file estate tax returns, as well as

the need to file an account and inventory of the Moss estate. Respondent’s failure to advise

Ms. Brandon about the requirement to file an account and inventory of the Moss estate, as

well as his failure to appear at the show cause hearing, led to Ms. Brandon’s temporary

removal as personal representative. Respondent also tried to sell the Waldorf property

without speaking to his client, Ms. Brandon.

       Respondent’s conduct and misrepresentations led to harmful consequences for Ida

Moss’s family, the impact of which has been felt over the course of many years. Some of

the harmful consequences, as noted by the facts found by the hearing judge, include: the

sale of the family home to pay estate taxes, which forced Adam Brandon to move into a

back room at one of the commercial properties and convert it into an apartment; the Moss

estate having to be reopened and treated as an intestate estate, whereupon beneficiaries not

specified in Ida Moss’s will were able to receive parts of the estate—causing further

litigation for the family; and vast estate tax issues, the resolution of which was not obtained

until late 2016.


                                              30
          In sum, we find that Respondent’s conduct negatively impacts the public’s

perception of the legal profession, and we agree with the hearing judge’s assessment that

Respondent’s conduct is prejudicial to the administration of justice in violation of Rule

8.4(d).

                        D.C. Rule 1.15(a) and (c) Safekeeping Property

          D.C. Rule 1.15(a) provides that an attorney must keep funds belonging to a client

or third person in a separate trust account and avoid commingling those funds with the

attorney’s own property. Rule 1.15(a) also requires an attorney to maintain records of

funds. A misappropriation of client funds entrusted to the attorney will constitute a

violation of Rule 1.15(a). In re Edwards, 990 A.2d 501, 518–20 (D.C. 2010).

          Rule 1.15(c) requires an attorney, upon receipt of funds belonging to a client or third

person, to promptly notify the client or third person. The attorney must also deliver to the

client or third person any funds the client or third person is entitled to receive. Rule 1.15(c)

also mandates that, “upon request by the client or third person, [the attorney] shall promptly

render a full accounting regarding such property.”

          Respondent is held responsible under D.C. Rule 1.15 because his attorney trust

account, in which he placed the Wheaton property sale proceeds (i.e. estate funds), was

maintained in D.C. We find by clear and convincing evidence that Respondent violated

D.C. Rule 1.15 for the same reasons we held that he violated Maryland’s Rule 1.15.




                                                31
   Business Occupations & Professions Article Section 10-306 (Misuse of trust money)

          Section 10-306 prohibits a lawyer from using “trust money for any purpose other

than the purpose for which the trust money is entrusted to the lawyer.” Md. Code, Bus.

Occ. & Prof. § 10-306.         One who willfully violates Section 10-306 is guilty of a

misdemeanor. Id. § 10-606(b). As such, a willful violation of Section 10-306 necessarily

violates Rule 8.4(b) (prohibiting the commission of a criminal act that reflects adversely

on the lawyer’s trustworthiness). See Hamilton, 444 Md. at 194–95. For one’s acts to be

“willful,” there need not be proof of specific criminal intent, but there must be at least proof

of a general intent. Id. at 195 (quoting Glenn, 341 Md. at 482).

          The plain language of Section 10-306 and the facts of this case support the hearing

judge’s conclusion that Respondent violated Section 10-306 when he intentionally

misappropriated the sale proceeds of the Wheaton property.

                                              V.

                            Aggravating and Mitigating Factors

          We next address the presence of any aggravating or mitigating factors, as such an

analysis is necessary in determining the proper sanction. Attorney Grievance Comm’n v.

Thomas, 445 Md. 379, 397 (2015) (citation omitted). The Respondent bears the burden of

proving any mitigating circumstances by a preponderance of the evidence. Attorney

Grievance Comm’n v. Joseph, 422 Md. 670, 695 (2011). Bar Counsel must prove the

existence of any aggravating factors by clear and convincing evidence. Edwards, 462 Md.

at 708.


                                              32
       We consider the following mitigating factors when determining the appropriate

sanction:

            1.  absence of a prior disciplinary record;
            2.  absence of a dishonest or selfish motive;
            3.  personal or emotional problems;
            4.  timely good faith efforts to make restitution or to rectify consequences of
                misconduct;
            5. full and free disclosure to the disciplinary board or a cooperative attitude
                toward proceedings;
            6. inexperience in the practice of law;
            7. character or reputation;
            8. physical disability;
            9. mental disability or chemical dependency;
            10. delay in disciplinary proceedings;
            11. imposition of other penalties or sanctions;
            12. remorse;
            13. remoteness of prior offenses; and
            14. unlikelihood of repetition of the misconduct.

See Attorney Grievance Comm’n v. Sperling, 459 Md. 194, 277–78 (2018) (citation

omitted) (reformatted).

       In his Response to the Petition, Respondent argued that the following mitigating

factors applied: absence of prior disciplinary record, absence of dishonest or selfish motive,

restitution, cooperation with bar counsel, remoteness, and unlikelihood of repetition of

misconduct. The hearing judge found mitigation in that the Respondent has no prior

disciplinary history. However, upon examining the evidence, the hearing judge determined

that Respondent failed to prove any other mitigation by a preponderance of the evidence.

Respondent argues that the hearing judge erred in that determination and filed exceptions

to all four of the mitigating factors he advances: remoteness, restitution, no prior

disciplinary action, and unlikelihood of repetition of the misconduct. Respondent did not

                                             33
need to except to the factor of no prior disciplinary action because the hearing judge found

that mitigating factor to exist. We will not disturb that finding. We now examine the

remaining factors.

       As previously noted, Respondent’s case in chief at the evidentiary hearing consisted

of only the Settlement Agreement and the “Factual Clarifications” section of his Response.

We look to that evidence in making our determinations.

       First, we agree with the hearing judge that Respondent has not provided evidence

showing the absence of a dishonest or selfish motive. The evidence before us indicates,

rather, that Respondent’s conduct was dishonest and selfish.          He misappropriated a

substantial amount of client funds for personal expenses, demonstrating his selfish motive.

Moreover, he hid his conduct from his clients and the Orphans’ Court and lied about his

actions, which undoubtedly constitutes dishonesty.

       Respondent also points to the mitigating factor of restitution, arguing it was satisfied

by the December 6, 2013 settlement for $850,000. We are not persuaded. To start, we

consider the settlement amount to have been only partial restitution. Although the total

settlement amount exceeded the roughly $576,990.82 that Respondent misappropriated,

the $500,000 that the insurance company paid was solely attributed to Respondent’s gross

mishandling of the estate. The remaining $350,000 that Respondent paid was attributed to

his theft of the Wheaton property sale proceeds. That sum does not equate to the total

amount Respondent misappropriated.




                                              34
       Moreover, as the hearing judge correctly found, Respondent’s partial restitution was

neither timely nor in good faith. See Attorney Grievance Comm’n v. Miller, 467 Md. 176,

225 (2020) (noting how repayment characterized as a sanction or penalty was not made in

good faith to remedy the attorney’s misconduct). The hearing judge found that Respondent

did not pay the $350,000 out of an altruistic need to rectify his misconduct, but rather

because Respondent was sued following the discovery of his wrongdoing years later and

entered into the Settlement Agreement to end that suit and avoid greater monetary liability.

As we have previously stated, “reimbursement after inquiry . . . does not serve to mitigate

[Respondent’s] conduct.” Attorney Grievance Comm’n v. Whitehead, 405 Md. 240, 265

(2008). Accordingly, we overrule Respondent’s exception and find that this mitigating

factor is absent.

       We agree with the hearing judge that Respondent has not offered any evidence that

he cooperated with Bar Counsel throughout the proceedings. While Respondent did call

in at the beginning of the evidentiary hearing, he did not otherwise participate in the

proceeding. Moreover, as previously mentioned, Respondent’s case consisted of only his

Factual Clarifications from his Response to the Petition and the Settlement Agreement.

Thus, we cannot make that finding.

       Respondent maintains that the factor of remoteness applies here. We disagree.

Respondent contends that his misrepresentations to the Orphans’ Court were made between

2006 and 2007, his misappropriation of funds occurred between 2006 and 2007, and the

civil case settled in 2013. However, Respondent does not provide any case law to support


                                            35
his interpretation of remoteness. Moreover, we find that he misunderstands this factor.

This Court has indicated that the mitigating factor of remoteness speaks to prior

disciplinary proceedings for past Rules violations, not remoteness of the underlying events.

Attorney Grievance Comm’n v. Sperling, AG No. 6, slip op. at 57–58 (Md. Mar. 1, 2021)

(rejecting the attorney’s argument that “remoteness” refers to the lapse of time between the

underlying misconduct and the filing of the Petition for Disciplinary and Remedial Action);

see also Sperling, 459 Md. at 277–78 (listing mitigating factors, including “remoteness of

prior violations of the MLRPC”); Attorney Grievance Comm’n v. Shuler, 443 Md. 494,

507 (2015) (describing “remoteness of prior violations of the MLRPC” as a mitigating

factor).

       The hearing judge astutely pointed out that if remoteness pertained to distance in

time of underlying misdeeds, then the Court would essentially be rewarding attorneys for

their ability to hide misconduct from the public and this Court. Such an interpretation

would be counter to the core purpose of a disciplinary proceeding: to protect the public and

prevent wrongdoing by attorneys.       Sperling, 459 Md. at 274–75 (citation omitted)

(explaining that the Court imposes sanctions to protect the public and to deter lawyers from

violating the Rules). We will not interpret the factor of remoteness as Respondent wishes

us to. The exception is overruled.

       Lastly, Respondent asks that we find that he is unlikely to repeat his Rules

violations. Respondent has provided no evidence that would prompt us to make that

finding. Respondent merely states he has practiced law for forty years without being


                                            36
subject to disciplinary action. This is insufficient support, and in fact does not do

Respondent any favors. The fact that he has practiced for such an extended period of time

and yet still committed the discussed misdeeds does not convince this Court that his

experience will prevent further misconduct.

       The aggravating factors we consider when determining the appropriate sanction

include:

            1.  prior attorney discipline;
            2.  dishonest or selfish motive;
            3.  pattern of misconduct;
            4.  multiple Rules violations;
            5.  bad faith obstruction of the disciplinary proceeding by deliberately failing to
                comply with rules or orders;
            6. submission of false evidence, false statements, or other deceptive practices
                during the disciplinary process;
            7. refusal to acknowledge the wrongful nature of conduct at issue;
            8. the vulnerability of the victim;
            9. substantial experience in the practice of law;
            10. display of indifference to making restitution;
            11. illegal conduct; and
            12. likelihood of repetition of the misconduct.

Sperling, 459 Md. at 275 (citation omitted) (reformatted).

       Petitioner has alleged the existence of evidence to support several of the above listed

aggravating factors in Respondent’s case. The hearing judge found the following to exist

by clear and convincing evidence: dishonest or selfish motive, pattern of misconduct,

multiple Rules violations, refusal to acknowledge wrongfulness of conduct, substantial

experience in the practice of law, and illegal conduct. Based upon our independent review

of the record, we agree that those aggravating factors are supported by clear and convincing

evidence.

                                              37
       First, Respondent had a dishonest and selfish motive in acquiring and

misappropriating estate funds entrusted to him while representing both the estate and Ms.

Brandon. His selfish motive led him into further misconduct involving not only his own

clients, but the Orphans’ Court as well. Respondent’s selfish motive is evidenced by his

misuse of the estate funds, entrusted to him as a fiduciary, to pay for his own personal

expenses.

       Second, a pattern of misconduct is evidenced by Respondent’s multiple instances of

misappropriating estate funds, multiple misrepresentations to the Orphans’ Court,

misrepresentations made to Ms. Brandon in advising her as to the administration of the

estate, and misrepresentations to Ms. Brandon as his individual client.

       Third, as demonstrated in our analyses of the various Rules violations, Respondent

engaged in multiple violations under our Rules of Professional Conduct, D.C. Rule 1.15,

as well as the Maryland Business Occupations and Professions Article while representing

Ida Moss, her estate, and Ms. Brandon.

       Fourth, we find that Respondent has not fully acknowledged the wrongfulness of

his conduct. Upon review of the evidence, Respondent neither admitted responsibility for

his wrongdoing, nor acknowledged the long-lasting impact his behavior had on the Ida

Moss Estate and Ms. Moss’s family. Rather, in his Response, he defended some of his

actions by stating he “did not serve as tax counsel” and was therefore, not responsible for

the numerous and long-lasting tax issues the estate had to resolve. Moreover, Respondent

seems to argue that his payment of the settlement was full restitution and made Ida Moss’s


                                            38
family whole again. However, as previously discussed, this is not the case. At most, the

settlement was partial restitution of some of the money Respondent had misappropriated.

And again, we do not find that repayment as a result of the lawsuit and opting for settlement

to avoid greater monetary liability equates to taking full responsibility for one’s

transgressions.

       Fifth, Respondent’s forty years of legal practice is a clear indicator that he had

substantial experience and knowledge to conform his behavior to the Rules of Professional

Conduct, and that he knew the wrongfulness of his actions.

       Finally, the misappropriation of estate funds entrusted to him as a fiduciary

constitutes illegal conduct.

                                            VI.

                                       The Sanction

       The remaining issue to be resolved is the appropriate sanction to be imposed. It is

well established that the purpose of attorney disciplinary proceedings is to protect the

public and preserve the public’s confidence in the legal profession, not to punish the

lawyer. See, e.g., Attorney Grievance Comm’n v. Good, 445 Md. 490, 513 (2015).

Determining the appropriate sanction depends on the facts and circumstances of the case,

including any aggravating and mitigating factors. Id. This Court also aims to issue a

sanction that is “commensurate with the nature and gravity of the violations and the intent

with which they were committed.” Id. (quoting Attorney Grievance Comm’n v. Stein, 373

Md. 531, 537 (2003)).


                                             39
       Here, disbarment is the appropriate sanction for Respondent’s numerous and severe

violations under our Rules of Professional Conduct, D.C. Rule 1.15, and the Maryland

Business Occupations and Professions Article. Among other violations, Respondent failed

to properly maintain client funds; misappropriated a large amount of estate funds for

personal and family expenses; and engaged in dishonest and deceitful conduct by making

intentional misrepresentations to the Orphans’ Court as well as to his client.

       Respondent’s misappropriation of client funds entrusted to his care in and of itself

warrants disbarment. Attorney Grievance Comm’n v. Sullivan, 369 Md. 650, 655–56

(2002) (citations omitted) (“misappropriation, by an attorney, of funds entrusted to his or

her care . . . ordinarily will result in disbarment”). Respondent’s pattern of dishonesty also

warrants disbarment. Joseph, 422 Md. at 707 (“ordinarily, disbarment is the sanction for

intentional dishonest conduct”). As such, disbarment is the appropriate sanction. The

presence of one mitigating factor cannot overcome the aggregation of Respondent’s many

transgressions along with several aggravating factors.

       For the reasons set forth in this opinion, we issued a per curiam order disbarring

Respondent on October 6, 2020. Attorney Grievance Comm’n v. Karambelas, 471 Md. 96

(2020).




                                             40